Citation Nr: 1341983	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for left shoulder bicipital tendinitis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005, and from June 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs Regional Office in Newark, New Jersey, that, in pertinent part, granted service connection for left shoulder bicipital tendinitis, evaluated as noncompensable effective July 4, 2009.  

In July 2013, the Veteran, testified a hearing before the undersigned at the RO.  A transcript of these proceedings has been associated with the claims file.  

In addition to the claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination for his shoulder was in December 2009.  At the hearing in July 2013, he testified that his condition had gotten progressively worse.  Given the evidence of worsening, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran also testified that he had sought chiropractic treatment for his left shoulder disability; and had also sought treatment from VA.  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should ask the Veteran to complete an authorization for VA to obtain all records of chiropractic treatment for his left shoulder disability.

If the Veteran fails to provide authorization, tell him that he may obtain and submit the records himself.

2.  Obtain all records of VA treatment for the Veteran's left shoulder disability since August 2011.  

3.  If any requested records cannot be obtained, inform the Veteran and tell him what efforts were made and what additional actions will be taken with regard to the appeal.

4.  The Veteran should be afforded a VA examination to assess the current severity of his service-connected left shoulder disability.  The claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the claims file was reviewed. 

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, excess fatigability, incoordination, pain and flare-ups.  The examiner should report, in degrees, the additional limitation of motion attributable to these factors.

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must provide reasons why the necessary opinion could not be provided and what, if any evidence, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information needed to rate the disability. The Veteran is advised that, failure without good cause to appear for a scheduled examination could result in the appeal being denied.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

